DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1, 3-11, 13 and 14 are allowed.
	Claim 10, previously withdrawn, has been rejoined.
	Claims 2 and 12 have been canceled. 	 
Examiner’s Amendment
2.    	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
A.	Claim 1, line 9: Delete “and". 
B.	Claim 1, at the end of the last line 11: Delete “device" and insert — “device, and the resin contains a first filler having a particle size smaller than a diameter of the plurality of holes, and a second filler having the particle size larger than the diameter of the plurality of holes, the first filler being of a larger amount than the second filler”—.
C.	Claim 10, line 8: Delete “semiconductor element" and insert --- “plurality of semiconductor elements” ---.
D.	Claim 10, line 10: Delete “semiconductor element" and insert --- “plurality of semiconductor elements” ---.
E.	Claim 10, at the end of the last line 11: Delete “plate" and insert — “plate, wherein the resin contains a first filler having a particle size smaller than a 
F.	Cancel claim 12.

Authorization for this examiner's amendment was given in a telephone interview with Hui Zhang on 1-25-21.

Reasons for Allowance
3.    The following is an examiner’s statement of reasons for allowance:
The references of record either alone or in combination, do not teach the limitations “a conductive plate having a front surface that includes a plurality of bonding regions and a plurality of non-bonding regions in peripheries of the bonding regions;
a plurality of semiconductor elements mounted on the conductive plate”, “a resin encapsulating therein at least the plurality of semiconductor elements and the front surface of the conductive plate, wherein the conductive plate has, at the front surface thereof in the non-bonding regions, a plurality of holes” and “the resin contains a first filler having a particle size smaller than a diameter of the plurality of holes, and a second filler having the particle size larger than the diameter of the plurality of holes, the first filler being of a larger amount than the second filler” in a semiconductor device and a method of manufacturing thereof.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/NITIN PAREKH/Primary Examiner, Art Unit 2811